 



EXHIBIT 10.3
R. G. BARRY CORPORATION
DEFERRAL PLAN
Effective January 1, 2006
1.00 Purpose
Effective January 1, 2006, the R. G. Barry Corporation adopts the R. G. Barry
Corporation Deferral Plan to provide supplemental deferred compensation to
Participants based on the value of equity awards issued under the Equity Plan
and deferred into this Plan. The Plan is intended to be an unfunded,
nonqualified program of deferred compensation within the meaning of Title I of
ERISA.
2.00 Definitions
Whenever used in this Plan, the following words, terms and phrases will have the
meanings given to them in this section, unless another meaning is expressly
provided elsewhere in this document or clearly is required by the context. Also,
the form of any word, term or phrase will include all of its other forms.
2.01 Account: The Account established under Section 4.01 for each Participant.
2.02 Beneficiary: The person a Member designates to receive (or to exercise) any
Plan benefit (or right) that is undistributed (or unexercised) when the Member
dies. A Beneficiary may be designated only by following the procedures described
in Section 11.06.
2.03 Board: The Company’s board of directors.
2.04 Change in Control: As defined under Code §409A.
2.05 Code: The Internal Revenue Code of 1986, as amended, and all pertinent
regulations, rulings directly related to the Plan and published Internal Revenue
Service rulings of general application issued under the Code.
2.06 Committee: The administrative committee described in Section 7.00.
2.07 Company: R. G. Barry Corporation, an Ohio corporation.
2.08 Director: A person who [1] is an elected member of the Board or of the
board of directors of a Related Entity (or has been appointed to the Board or to
the board of directors of a Related Entity to fill an unexpired term and will
continue to serve at the expiration of that term only if elected by
shareholders) and [2] is not an Employee.
2.09 Disability: As defined under Code §409A.
2.10 Effective Date: January 1, 2006.

 



--------------------------------------------------------------------------------



 



2.11 Eligible Person: Each Employee and Director who meets the eligibility
criteria listed in Section 3.00.
2.12 Employee: Each person employed by an Employer.
2.13 Employer: The Company and any Related Entity that adopts this Plan as
provided in Section 11.13.
2.14 Equity Plan: The R. G. Barry Corporation 2005 Long-Term Incentive Plan and
any successors to it.
2.15 ERISA: The Employee Retirement Income Security Act of 1974, as amended.
2.16 Inactive Participant: A person who [1] is actively employed by an Employer
but no longer meets the eligibility conditions described in Section 3.00, [2] is
transferred to the direct employment of a Related Entity that is not an Employer
or [3] has Terminated but has not received a complete distribution of his or her
Plan Benefit.
2.17 Investment Fund: The funds established by the Committee under Section 4.02
to measure the investment gains and losses attributable to each Member’s
Account.
2.18 Key Employee: A “specified employee” as defined under Code §409A.
2.19 Member: Collectively, [1] a Participant, [2] an Inactive Participant and
[3] as appropriate, the Beneficiary of a deceased Member.
2.20 Participant: An Eligible Person who has met and continues to meet the
conditions described in Section 3.00.
2.21 Participation Agreement: The agreement that each Eligible Person must
complete and return to the Company upon becoming a Participant.
2.22 Plan: The R. G. Barry Corporation Deferral Plan, as described in this
document and any amendments to it.
2.23 Plan Benefit: The balance of a Member’s Account as of any Valuation Date.
2.24 Plan Year: Each fiscal year of the Company during which the Plan is in
effect.
2.25 Related Entity: Any business entity related, through common control (as
defined under Code §409A), to the Company.
2.26 Termination: A “separation from service” as defined under Code §409A.
2.27 Valuation Date: With respect to any Investment Fund (or component of an
Investment Fund) [1] that is traded on a public stock exchange, each day the
exchange is open and [2] that is not publicly traded, the last day of each Plan
Year and [3] whether or not publicly traded, any other date or dates fixed by
the Committee for the valuation and adjustment of Accounts.

 



--------------------------------------------------------------------------------



 



3.00 Eligibility and Participation
3.01 Eligibility. Eligible Persons will consist of each [1] Director and [2]
Employee to whom his or her Employer, in its sole discretion, extends the
opportunity to participate in the Plan and who, in the Committee’s judgment [a]
is highly compensated or a member of a select group of management employees
(both within the meaning of Title I of ERISA); and [b] complies with Section
3.03.
3.02 Duration of Participation. An Eligible Person who has met the conditions
described in Section 3.01 will continue to be a Participant until the earlier of
the date he or she [1] no longer meets the conditions described in Section 3.01,
[2] no longer is an Employee or a Director, whether or not he or she Terminates,
or [3] in the case of Employees, is excluded (for any reason or for no reason)
from the Plan by his or her Employer or by the Committee.
3.03 Participation Agreement.
[1] The Committee will prepare a Participation Agreement for each Eligible
Person, although none of the Company, any Related Entity or the Committee (or
any member of the Committee) will be liable for the effect of any failure to
complete and send a Participation Agreement to an otherwise Eligible Person.
This agreement will specify the date the Eligible Person may participate in the
Plan and any other term or provision specifically affecting the Participant’s
Plan Benefit or participation in the Plan.
[2] Each Eligible Person who has received a Participation Agreement described in
Section 3.03[1] must complete and return the completed Participation Agreement
to the Committee as a condition to participating in the Plan. Once completed and
returned, a Member’s Participation Agreement will remain in effect and may
subsequently be revoked or amended only as provided in that agreement.
4.00 Credits to Accounts
4.01 Participants’ Accounts. Subject to the rules described in this section and
elsewhere in the Plan, the Committee will establish one or more Accounts for
each Participant to which it will credit [1] deferred awards granted under the
Equity Plan to be credited as of the date the awards vest under the terms of the
Equity Plan and the award agreement to which the deferred award relates and [2]
the amount calculated under Section 4.02.
4.02 Investment Fund. The Committee will establish and maintain an Investment
Fund (which will be used to value each Member’s Account) based solely on the
value and earnings of the Company’s stock. The Committee will account for each
Member’s investment in the Investment Fund as if that investment had actually
been made, although none of the Company, any Related Entity or the Committee (or
any member of the Committee) is obliged to make the investment. The fair market
value of the Investment Fund will be calculated as of each Valuation Date. Any
increase or decrease in the value of the Investment Fund, less associated
administrative and other Plan expenses described in Section 7.05, will be
allocated to each Member’s Accounts.

 



--------------------------------------------------------------------------------



 



4.03 Vesting. A Member will always be 100 percent vested in the amount credited
to his or her Accounts.
5.00 Distribution of Plan Benefits
5.01 Normal Time, Schedule and Form of Payment. Except as otherwise provided in
this Section 5.00:
[1] Subject to Section 5.01[2], Plan Benefits will be distributed in a single
payment no later than March 15 of the calendar year that begins after the
calendar year during which the earliest of any of the following occurs: a Change
in Control, the Participant’s or Inactive Participant’s Termination or
Disability or as provided in Section 9.02; but
[2] Regardless of the general rule stated in Section 5.01[1], Plan Benefits
credited to a Key Employee’s Account will not be distributed during any period
that payment may generate a penalty under Code §409A; and
[3] In all cases, Plan Benefits will be distributed in the form specified in the
award agreement through which the deferred award was granted.
5.02 Optional Time, Schedule and Form of Payment. If a Participant elects in his
or her Participation Agreement:
[1] Plan Benefits will be distributed (in the form specified in the award
agreement through which the deferred award was granted) in five annual
installments rather than in a single payment as described in Section 5.01[1].
The value of each annual installment will be equal to the Member’s Account
balance divided by the number of remaining installments due. Subject to
Section 5.02[2], the first annual installment will be distributed no later than
March 15 of the calendar year that begins after the calendar year during which
the earliest of any of the following occurs: a Change in Control, the Member’s
Termination or Disability or as provided in Section 9.02. The remaining
installments will be distributed annually on the anniversary date of the
distribution event.
[2] Regardless of the rule stated in Section 5.02[1], the annual installments of
the Plan Benefits credited to a Key Employee’s Account will not begin until the
end of any period during which payment may generate a penalty under Code §409A.
[3] An election under this section must be filed with (and on a form prescribed
by) the Committee no later than the latest date permitted under Code §409A and
will be irrevocable when made.
5.03 Effect of Code §§280G and 4999. If the sum of the payments described in
this section and those provided under all other plans, programs or agreements
between the Member and all Related Entities generate a loss of deduction under
Code §280G or an excise tax under Code §4999, the Company will reduce the value
of the amounts distributed to the Member under this Plan to the greater of [1]
$00.00 or [2] the amount necessary to ensure that his or her total “parachute
payment” as defined in Code §280G(b)(2)(A) under this and all other plans,
programs

 



--------------------------------------------------------------------------------



 



or agreements between the Member and all Related Entities will be $1.00 less
than the amount that would generate a loss of deduction under Code §280G and an
excise tax under Code §4999.
5.04 Full Discharge. Once a Member’s Account has been fully distributed, none of
the Company, any Related Entity, the Committee or the Plan will have any further
liability to the Member.
6.00 Taxes
6.01 Withholding for Taxes Due on Plan Benefits. Regardless of any other
provision of this Plan, any payment due under the Plan to or on account of an
Employee (or former Employee) will be reduced by the amount of any federal,
state and local income, wage, employment and other taxes the Employer is
required to withhold under any applicable law or regulation from any Plan
Benefit. However, Directors will be solely liable for the payment of any taxes
due on their Plan Benefit.
6.02 Withholding for Taxes Due Before Plan Benefits Begin. Subject to Code
§409A, an Employee’s (or former Employee’s) portion of any employment, wage and
other taxes imposed under any applicable law or regulation on any Plan Benefit
before that Plan Benefit is distributed will be withheld from the Employee’s (or
former Employee’s) other compensation or, if no other compensation is then
payable, by reducing the value of the Plan Benefit by the amount required to be
withheld. However, Directors will be solely liable for the payment of any taxes
due before Plan Benefits begin.
7.00 Administration
7.01 Committee. The Board will designate the members of the Committee that
administers this Plan. Any action by the Committee under the Plan may be taken
by resolution of the Committee, by an officer of the Company or by any other
person or persons duly authorized by resolution of the Committee.
7.02 Committee Duties. The Committee will be responsible for the general
administration and management of the Plan and will administer the Plan on a
nondiscriminatory basis in accordance with its terms. The Committee will have
all powers and duties necessary to fulfill its responsibilities, including the
following:
[1] To determine all questions relating to the eligibility of an Employee or
Director to become a Participant;
[2] To determine, compute and certify the amount and kind of benefits payable to
Members;
[3] To authorize payment of Plan Benefits;
[4] To maintain all records necessary for the administration of the Plan, other
than those maintained by each Related Entity;

 



--------------------------------------------------------------------------------



 



[5] To provide for disclosure of all information and filings or provision of all
reports and statements to Members or governmental bodies that are required by
the Code, ERISA or any other applicable law;
[6] To adopt or modify rules for the regulation or application of the Plan;
[7] To administer the claims procedure set forth in Section 7.03;
[8] To delegate any power or duty to any firm or person in accordance with
Section 7.04;
[9] Unless otherwise provided in Section 7.03, to decide all other questions or
disputes arising from the operation of the Plan;
[10] To exercise all other powers or duties granted to the Committee by other
Plan provisions; and
[11] At least annually, apprise the Board and each Employer of the Plan’s
operation, including the value of Plan Benefits.
7.03 Benefit Claims.
[1] Normally, a Member need not present a formal claim in order to receive his
or her Plan Benefit. However, a Member or Beneficiary (“Claimant”), or the
Company acting on behalf of a Claimant, must notify the Committee if the
Claimant believes that he or she is entitled to a larger Plan Benefit than that
proposed to be distributed. This request must be in writing directed to the
Committee and must set forth the basis of the claim and authorize the Committee
to conduct any examinations that may be necessary for the Committee, in its
discretion, to assess the validity of the claim and to take steps necessary to
facilitate the payment of Plan Benefits to which the Claimant may be entitled.
[2] A decision by the Committee will be made promptly but not later than 90 days
after the Committee’s receipt of the claim for Plan Benefits, unless special
circumstances warrant an extension of the time for processing the claim; in
which case, a decision will be rendered as soon as possible, but not later than
180 days after the date the Committee received the initial claim for benefits.
[3] Whenever the Committee denies a claim for benefits, a written notice
prepared in a manner calculated to be understood by the Claimant must be
provided setting forth:
[a] The specific reasons for the denial;
[b] The specific reference to the pertinent Plan provisions on which the denial
is based;
[c] A description of any additional material or information the Claimant must
submit to perfect the claim and an explanation of why that material or
information is necessary; and

 



--------------------------------------------------------------------------------



 



[d] An explanation of the Plan’s claim review procedure.
[4] A Claimant whose claim has been wholly or partially denied:
[a] May request that the claim be reviewed by the Board;
[b] May review pertinent Plan documents; and
[c] May submit issues and comments in writing to the Board.
[5] Any request for review of a denied claim must be filed in writing with the
Board within 60 days of the date the Claimant received the Committee’s written
notice that the initial benefit claim had been wholly or partially denied.
[6] The Board’s decision on review must be made promptly, but not later than
60 days after the Board receives a request for review, unless special
circumstances warrant an extension of the time for completing the review; in
which case, a decision will be rendered as soon as possible, but not later than
120 days after receipt of a request for review. The Board’s decision on review
will be in writing and must include specific reasons for the decision, written
in a manner calculated to be understood by the Claimant, and specific references
to the pertinent Plan provisions on which the decision is based.
7.04 Delegation of Administrative Responsibility.
[1] The Committee may delegate all or any portion of its administrative
responsibilities with respect to the Plan, subject to the terms of this section.
[2] A delegation under this section may be made only through a written
instrument signed by the Committee that specifies the responsibilities delegated
to that delegate. Any delegation of responsibilities will be effective upon the
date specified in the delegation, subject to written acceptance by the delegate.
At least annually, any delegate must report to the Committee any information
necessary to fully inform the Committee of the status and operation of the Plan
and of the delegate’s discharge of the responsibilities delegated.
7.05 Compensation, Expenses and Indemnity.
[1] The Committee and any delegate under Section 7.04 who is an Employee will
serve without compensation for services to the Plan. The Company and the
Employers will furnish the Committee and any delegate under Section 7.04 with
all clerical or other assistance necessary to perform his or her duties. The
Committee is authorized to employ any legal counsel and advisors as it may deem
advisable to assist in the performance of its duties hereunder.
[2] The Company will pay all expenses of administering the Plan, although these
may be allocated among Employers.

 



--------------------------------------------------------------------------------



 



[3] To the extent permitted by applicable law, the Company and each Employer
will indemnify and save harmless the Board, the Committee and any delegate
appointed under Section 7.04 who is an Employee against any and all expenses and
liabilities (including legal fees incurred to defend against those liabilities)
arising out of their discharge in good faith of the responsibilities under or
incident to the Plan. Expenses and liabilities arising out of willful misconduct
will not be covered under this indemnity. This indemnity does not preclude any
further indemnities available under insurance purchased by the Company or any
Related Entity or provided by the Company or a Related Entity under any by-law,
agreement, vote of stockholders or disinterested directors or otherwise, as are
permitted under applicable law.
7.06 Effect of Committee Action.
[1] All actions taken and all determinations made by the Committee in good faith
will be final and binding upon all Members, the Company, each Employer, each
Related Entity and any other person interested in the Plan. To the extent the
Committee has been granted discretionary authority under the Plan, its prior
exercise of this authority will not subsequently obligate the Committee to
exercise its authority in a like fashion.
[2] The Plan will be interpreted by the Committee in accordance with its terms
and their intended meaning. The construction and interpretation of Plan
provisions are vested with the Committee, in its absolute discretion, including
the determination of Plan Benefits, eligibility and interpretation of Plan
provisions. All decisions, determinations and interpretations will be final,
conclusive and binding upon all parties having an interest in the Plan.
8.00 Amendments
8.01 Company’s Right to Amend Plan. The Company reserves the right to make, from
time to time, any amendment or amendments to the Plan. By adopting this Plan,
each Employer delegates to the Company the authority described in this section.
Without the affected Member’s written consent, no amendment to the Plan will be
effective to the extent that it retroactively decreases a Member’s Plan Benefit.
8.02 Amendment of Vesting Rights. If any amendment to the Plan changes the basis
for calculating a Member’s nonforfeitable rights to Plan Benefits, each Member
credited with at least three years of service may elect, during the period
beginning on the date the amendment is adopted and ending no earlier than the
latest of [1] 60 days after the amendment’s adoption, [2] 60 days after the
amendment’s effective date or [3] 60 days after the Member is issued a written
notice of the amendment, to have his or her nonforfeitable rights calculated
without regard to the amendment. If this election is made, a Member’s
nonforfeitable right to his or her Plan Benefit will be not less than his or her
nonforfeitable right before that election.
8.03 Action by Company. Any action by the Company under this Section 8.00 may be
taken by resolution of the Board, by an officer of the Company or by any other
person or persons duly authorized by resolution of the Board.

 



--------------------------------------------------------------------------------



 



9.00 Termination/Withdrawal
9.01 Right to Terminate. The Company may terminate the Plan at any time with
respect to some or all Members and no further Plan Benefits will accrue after
the effective date of that termination. By adopting this Plan, each Related
Entity delegates to the Company the authority described in this section.
9.02 Distribution of Plan Benefits After Plan Termination. Except as otherwise
permitted by Code §409A, termination of the Plan will not accelerate the
distribution of any Plan Benefits. Instead, Plan Benefits will be distributed on
the date the Plan Benefits would have been distributed had the Plan not been
terminated.
9.03 Withdrawal. By action of its board of directors or other governing entity,
any Employer may withdraw from the Plan. However, this withdrawal [1] will not
be effective until the first day of the Plan Year beginning after the date of
that action and [2] will not result in the accelerated liquidation or payment of
Plan Benefits earned by the withdrawing Employer’s Employees or Directors.
Instead, these amounts will be distributed according to the terms of this
document without regard to the Employer’s withdrawal.
10.00 Funding
The Plan is an unfunded, unsecured promise, within the meaning of Title I of
ERISA, by each Employer to pay only those Plan Benefits that are accrued by
Members while Employees or Directors of each Employer under the terms of the
Plan. Neither the Company nor any Related Entity is required to segregate any
assets into a fund established exclusively to pay Plan Benefits unless the
Company, in its sole discretion, establishes a trust for this purpose. Neither
the Company nor the Employer will be liable for the payment of Plan Benefits
that are actually distributed from a trust established for that purpose. Also,
Members have only the rights of a general unsecured creditor and do not have any
interest in or right to any specific asset of the Company, any Employer or any
Related Entity. Nothing in this Plan constitutes a guarantee by the Company, any
Employer or any Related Entity or any other entity or person that its assets
will be sufficient to pay Plan Benefits.
11.00 Miscellaneous
11.01 Mistakes and Misstatements. In the event of a mistake or a misstatement by
a Member as to any item of information that is furnished pursuant to the terms
of the Plan that has an effect on the amount distributed or to be distributed to
that Member, or a mistake by the Plan as to the amount distributed or to be
distributed to a Member, the Committee will take any action which in its
judgment will result in the payment to which the Member is properly entitled
under the Plan. The actions to be taken by the Committee may include the
reduction of future payments to the Member, the restatement of the Member’s Plan
Benefit, a demand that the Member repay the amounts distributed in error or any
other action the Committee believes appropriate.

 



--------------------------------------------------------------------------------



 



11.02 No Contract. The adoption and maintenance of this Plan [1] is not a
contract of employment between the Employer and any Employee or Member or other
person and is not to be interpreted as consideration for, or an inducement or
condition of, any employment and [2] is no guarantee that any Director will be
nominated for or elected to the Board or the board of directors of any Related
Entity. Nothing in this Plan gives to any person the right to be retained in the
Company’s or any Employer’s service or to interfere with the Company’s or any
Related Entity’s right (which right is expressly reserved) to discharge, with or
without cause, any Employee or Member or other person at any time without any
liability for any claim either against the Plan (except to the extent otherwise
described in the Plan) or against the Company, any Employer, any Related Entity
or the Committee (or any member of the Committee).
11.03 Service of Process. The Company’s Secretary is designated as agent for the
service of legal process on the Plan.
11.04 Merger or Consolidation. Subject to other terms of the Plan, in case of
any merger or consolidation with, or transfer of assets or liabilities to, any
other plan, each Member will be entitled to receive immediately after the
merger, consolidation or transfer a Plan Benefit that is equal to, or greater
than, the Plan Benefit he or she would have been entitled to receive immediately
before the merger, consolidation or transfer.
11.05 No Alienation. The right of a Member or any other person to receive Plan
Benefits may not be assigned, transferred, pledged or encumbered except as
provided in the Member’s designation of a Beneficiary, by will or by applicable
laws of descent and distribution. Any attempt to assign, transfer, pledge or
encumber a Plan Benefit will be null and void and of no legal effect. Any
attempted action contrary to this section, will be null and void and of no
effect whatsoever; the Company, each Employer, each Related Entity and the
Committee (and each member of the Committee) may disregard that action and will
not be in any manner bound by it; and they, and each of them, will suffer no
liability by reason of it. Consistent with Code §409A, if any Member or other
person attempts to take any action contrary to this section, the Company, each
Employer, each Related Entity and the Committee (and each member of the
Committee) will be reimbursed and indemnified on demand out of the interest of
that Member in the Plan for any loss, cost or expense incurred as a result of
disregarding or of acting in disregard of that action.
11.06 Beneficiary Designation. Each Member may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive any
vested Plan Benefit that is undistributed at the Member’s death. Unless
otherwise provided in the Beneficiary designation, each designation made will
revoke all earlier designations made by the same Member, must be made on a form
prescribed by the Committee and will be effective only when filed in writing
with the Committee. If a Member has not made an effective Beneficiary
designation, the deceased Member’s Beneficiary will be his or her surviving
spouse or, if none, the deceased Member’s estate. The identity of a Member’s
designated Beneficiary will be based only on the information included in the
latest Beneficiary designation form completed by the Member and will not be
inferred from any other evidence.

 



--------------------------------------------------------------------------------



 



11.07 Applicable Law. The Plan will be governed by and construed in accordance
with the laws (other than laws governing conflicts of laws) of the United States
and, to the extent applicable, the laws of Ohio.
11.08 Headings. Headings and subheadings in this document are inserted for
convenience of reference only. They constitute no part of the Plan.
11.09 Invalid Provision. If any provision of this Plan is held to be illegal or
invalid for any reason, the Plan will be construed and enforced as if the
offending provision had not been included in the Plan. However, that
determination will not affect the legality or validity of the remaining parts of
this Plan.
11.10 One Plan. This Plan may be executed in any number of counterparts, each of
which will be deemed to be an original.
11.11 Coordination with Other Plans. Members’ rights to any Plan Benefits will
be determined solely by reference to the terms of this Plan document and will be
unaffected by any other document or agreement between Members, the Company or
any Employer.
11.12 Offset. Regardless of any other Plan provision but only to the extent
permitted under Code §409A, an Employer may offset any Plan Benefit payable to
any Member against any other amounts the Member may owe to that Employer or the
Company, whether or not that obligation originated under the terms of the Plan
or elsewise.

 



--------------------------------------------------------------------------------



 



11.13 Extension of Plan to Related Entities. By action of its Board, the Company
may extend this Plan to a Related Entity, but only if the board of directors or
governing body of the Related Entity accepts participation in the Plan, agrees
to the terms of the Plan and delegates to the Company and the Committee the
authority to amend, terminate and administer the Plan according to its terms.

 